


Exhibit 10.11

 

[g256583kki001.jpg]

 

AMENDMENT NO. 2 TO

MASTER REPURCHASE AGREEMENT

 

THIS AMENDMENT NO. 2 (the “Amendment”) is made and entered into as of
November 1, 2011 by and between Bank of America, N.A. (“Buyer”) and Home Loan
Center, Inc. (“Seller”).  This Amendment amends and clarifies that certain
Master Repurchase Agreement between Buyer and Seller dated May 1, 2009 (as may
be amended from time to time, the “Repurchase Agreement”).  Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to such
terms in the Repurchase Agreement.

 

R E C I T A L S

 

Pursuant to the Repurchase Agreement, Buyer and Seller have agreed to engage in
Transactions whereby Seller may, from time to time, sell to Buyer certain
residential Mortgage Loans (including the servicing rights related thereto)
and/or other mortgage related assets and interests, against the transfer of
funds by Buyer, with a simultaneous agreement by Buyer to sell to Seller such
Purchased Assets at a date certain or on demand, against the transfer of funds
by Seller.  Buyer and Seller hereby agree that the Repurchase Agreement shall be
amended as provided herein.

 

In consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller hereby agree as follows:

 

1.                                       Section 13.2 - Termination.  Buyer and
Seller agree that Section 13.2 shall be deleted in its entirety and replaced
with the following:

 

“13.2                     Termination.

 

(a)                                  Buyer may, with or without cause, terminate
this Agreement at any time by providing notice to Seller.  Seller acknowledges
and understands that Buyer is under no obligation whatsoever to continue the
term of this Agreement for any period of time and may terminate this Agreement
at any time for any reason.  By way of example but not limitation, Buyer may
immediately terminate this Agreement by providing notice to Seller if (i) this
Agreement or any Transaction is deemed by a court or by statute to not
constitute a “repurchase agreement,” a “securities contract,” or a “master
netting agreement,” as each such term is defined in the Bankruptcy Code,
(ii) payments or security offered hereunder are deemed by a court or by statute
not to constitute “settlement payments” or “margin payments” as each such term
is defined in the Bankruptcy Code, (iii) this Agreement or any Transaction is
deemed by a court or by statute not to constitute an agreement to provide
financial accommodations as described in Bankruptcy Code Section 365(c)(1) or
(iv) Buyer determines that there has been fraud, misrepresentation or any
similar intentional conduct on behalf of Seller, its officers, directors,
employees, agents and/or its representatives with respect to any of Seller’s
obligations, responsibilities or actions undertaken in connection with this
Agreement.

 

--------------------------------------------------------------------------------


 

(b)                                 Upon termination of this Agreement for any
reason, all outstanding amounts due to Buyer under the Principal Agreements
shall be immediately due and payable without notice to Seller and without
presentment, demand, protest, notice of protest or dishonor, or other notice of
default, and without formally placing Seller in default, all of which are hereby
expressly waived by Seller.  Further, any termination of this Agreement shall
not affect the outstanding obligations of Seller under this Agreement and all
such outstanding obligations and the rights and remedies afforded Buyer in
connection therewith, including, without limitation, those rights and remedies
afforded Buyer under this Agreement, shall survive any termination of this
Agreement.  Buyer shall not be liable to Seller for any costs, loss or damages
arising from or relating to a termination by Buyer in accordance with any
subsection of this Section 13.2.”

 

2.                                       No Other Amendments.  Other than as
expressly clarified, modified and amended herein, the Repurchase Agreement shall
remain in full force and effect and nothing herein shall affect the rights,
remedies and obligations of the parties as provided under the Repurchase
Agreement.

 

3.                                       Capitalized Terms.  Any capitalized
term used herein and not otherwise defined herein shall have the meaning
ascribed to such term in the Agreement.

 

4.                                       Facsimiles.  Facsimile signatures shall
be deemed valid and binding to the same extent as the original.

 

IN WITNESS WHEREOF, Buyer and Seller have caused their names to be signed hereto
by their respective officers thereunto duly authorized as of the date first
written above.

 

BANK OF AMERICA, N.A.

HOME LOAN CENTER, INC.

 

 

 

 

By:

 

 

By:

 

 

 

 

 

Name:

 

Name:

 

 

 

 

 

Title:

 

Title:

 

 

--------------------------------------------------------------------------------
